Standing before the 
Assembly for the first time, I am greatly honoured by 
this opportunity to speak on behalf of the people and 
Government of Tuvalu. 
 Next week, on 1 October, Tuvalu will 
commemorate the thirtieth anniversary of its 
independence. While we take pride in moving forward 
in nationhood, as a small and young nation, we have 
full confidence in the noble goals of the United Nations 
to guide us through the waters of our destiny. Our 
presence here in the United Nations is our statement of 
hope and trust in the goodwill of humanity. 
 Let me on this occasion express Tuvalu’s deep 
appreciation to all members of the international 
community for their invaluable support to my nation, 
and convey its warmest greetings and felicitations to 
the Assembly at its sixty-third session. 
 I wish also to associate us with previous speakers 
in extending our congratulations to the President on his 
election and in expressing our appreciation to his 
predecessor, particularly for promoting the issue of 
climate change, among other matters, within the 
Assembly’s agenda. 
 Climate change is without doubt the most serious 
threat to the global security and survival of mankind. It 
is an issue of enormous concern to a highly vulnerable 
small island State like Tuvalu. Here in this great house 
we now know both the science and economics of 
climate change. We also know the cause of climate 
change, and that human actions by all countries are 
urgently needed to address it. 
 The central message to us, world leaders, of both 
the International Panel on Climate Change reports and 
the Sir Nicholas Stern report on climate change is 
crystal clear: unless urgent actions are taken to curb 
greenhouse gas emissions by shifting to a new global 
energy mix based on renewable energy sources, and 
unless there is timely adaptation, the adverse impacts 
of climate change on all communities will be 
catastrophic. 
 This great family, the United Nations, must not 
fail to take heed of these timely warnings, and to save 
us all, particularly the small and most vulnerable, from 
this man-made catastrophe. 
 The next 12 to 18 months are crucial in the 
context of negotiating a new international agreement 
on climate change, based on the Bali Action Plan. We 
must work together to ensure that all countries make a 
substantial effort to reduce their greenhouse gas 
emissions. 
 We need to find the right incentives to ensure that 
all countries contribute to dramatically reducing 
greenhouse gas emissions. This requires a substantial 
collective effort. It also requires strong political 
leadership. Tuvalu observes with great disappointment 
the clear absence of this leadership particularly 
emerging from the recently concluded Group of Eight 
(G-8) Summit. We need stringent, short-term targets by 
all major developed countries. 
 Based on the principle of the polluter pays and 
common but differentiated responsibilities, the 
industrialized world must show strong leadership in 
advancing real actions on climate change. But all 
countries must also act. In the little way we can, we in 
the small island developing States are also committed 
to contributing to emission reduction through use of 
renewable energy. 
 While we call for urgent action to reduce 
emissions, we know that the impacts of climate change 
are upon us. For a highly vulnerable small coral atoll 
nation like Tuvalu, the consequences of the impacts of 
climate change are frightening. The survival and 
security of our entire nation, along with fundamental 
human rights and its cultural identity, are under threat; 
Tuvalu is right on the edge of existence. Climate 
change could well push us over that edge. 
 Last year Tuvalu produced an international 
blueprint on adaptation which we presented as a 
submission to the Conference of the parties to the 
United Nations Framework Convention on Climate 
Change. This blueprint highlights a number of areas 
where we envisage greater collaboration within the 
United Nations system. Let me highlight a few. 
 First, it is very clear that financial resources for 
adaptation are completely inadequate. Last year Oxfam 
International suggested that the adaptation needs of 
developing countries will cost a minimum of 
$50 billion per year. We must work together to find 
these additional funds. One means of increasing the 
 
 
15 08-52265 
 
funding for adaptation is through the creation of what 
we call a burden-sharing mechanism. Funding for this 
mechanism could come from levies on the share of the 
proceeds from emissions trading and international 
aviation and maritime transport. 
 We also believe that new and additional sources 
of funding must be identified and channelled through 
the recently established Adaptation Fund to help fund 
concrete adaptation projects in-country to adapt to the 
impacts of climate change, while ensuring long-term 
survival and livelihoods of our God-given lands. While 
we welcome, therefore, the recent launch of several 
new funding initiatives on climate change, we must 
caution against the fragmentation of international 
efforts, and warn of the need, not to do more studies, 
but to fulfil obligations to urgently save those suffering 
from climate change. 
 Secondly, we need collaborative action by United 
Nations institutions and non-governmental organizations 
to develop a comprehensive approach to long-term 
adaptation action. As a first step, we believe, a special 
coordination committee should be established under the 
auspices of the General Assembly. 
 Thirdly, the blueprint proposes the establishment 
of an international climate insurance pool. This would 
be an internationally sourced pool of funds for an 
insurance mechanism to provide support to the most 
vulnerable communities to meet the costs of rebuilding 
after climate-related disasters. 
 Those are only three ideas we have elaborated in 
our blueprint. There are a number of others. We 
encourage the President to look closely at the blueprint 
and develop the ideas further. 
 We strongly believe that it is the political and 
moral responsibility of the world, particularly those 
who caused the problem, to save small islands and 
countries like Tuvalu from climate change and ensure 
that we continue to live in our home islands with long-
term security, cultural identity and fundamental human 
dignity. Forcing us to leave our islands due to the 
inaction of those responsible is immoral, and cannot be 
used as a quick-fix solution to the problem. 
 In the context of all this, therefore, Tuvalu also 
strongly supports the draft resolution on security and 
climate change submitted by the Pacific small island 
developing States, to be reintroduced at this sixty-third 
session. We urge others to co-sponsor this very 
important draft resolution and properly address the 
issues raised in it. 
 Tuvalu recently attended the High-Level 
Conference on World Food Security. We share the 
grave concerns regarding the current global issue of 
high food prices, food shortages and their associated 
social problems for humanity, which are made worse 
by high fuel prices. We highly commend the initiative 
taken by the Secretary-General in establishing the 
High-Level Task Force on the Global Food Security 
Crisis, and the formulation of a Comprehensive 
Framework for Action. We sincerely hope that this 
Framework will produce concrete results in countries 
experiencing the food crisis.  
 One of the most sensitive issues for small and 
vulnerable island developing States like Tuvalu has 
been the lack of recognition of our unique vulnerability 
in the consideration of the question of graduation from 
the least developed country (LDC) status. Our 
economic and environmental vulnerabilities cannot be 
ignored. The enormous threat of more severe weather 
events and a rising sea level hangs overhead like a 
large storm cloud. It hinders investment in our country 
and potentially puts into question our very survival. We 
therefore make a strong and heartfelt appeal to the 
General Assembly, the Economic and Social Council 
and our development partners to carefully reconsider 
the criteria for LDC graduation.  
 Two issues are of particular concern. First, it is 
remarkable that nearly all recent graduates and 
potential graduates are small islands — including my 
own country, Tuvalu. The small island States that are 
also LDCs eligible for graduation all have improved 
their per capita income and their human assets. Also, 
they have in common the fact that they are highly 
vulnerable in economic and environmental terms. But 
this vital criterion of vulnerability does not seem to be 
taken seriously enough. In short, our countries are or 
could be losing LDC status because of progress they 
have made on per capita income, despite the fact that 
the sustainability of that income is challenged by our 
vulnerability.  
 My second point has to do with the serious lack 
of coherence within the United Nations system. For 
several years the high level of vulnerability of small 
island developing States has been recognized and 
reiterated in many different United Nations circles — 
in Rio, Barbados, Mauritius and Johannesburg, as well 
  
 
08-52265 16 
 
as in several other major United Nations events, 
including the Millennium Development Goals (MDGs) 
Summit Declaration. Yet this special vulnerability has 
never been given serious recognition in the General 
Assembly and the Economic and Social Council, let 
alone recognized as the main criterion for LDC 
graduation.  
 I therefore call on the United Nations to work 
seriously towards reform of the graduation rule so that 
no LDC that is recognized as highly vulnerable is 
forced to lose its LDC status.  
 Tuvalu wishes to commend the ongoing reforms 
within the United Nations but would also note with 
grave concern that progress is slow. We clearly need to 
restructure and expand the Security Council in order to 
properly reflect regional balance. We must take a fresh 
look at the membership so that the Council can 
properly address emerging global peace and security 
challenges, including climate change. We also believe 
that a seat should be allocated for a representative from 
a small island developing State in the reformed 
Security Council.  
 In the broader context of United Nations reforms, 
I support the Secretary-General’s remarks that  
  “Our changing world needs a stronger 
United Nations. …  
  “we need to be faster. … We need to pay 
less attention to rhetoric, and more attention to 
results — to getting things done.” (A/62/PV.4, 
pp. 1-2)  
I could not agree more. To this end, I appeal again to 
the United Nations for the earliest establishment of its 
Joint Presence office in Tuvalu in order to facilitate 
better coordination of United Nations interventions.  
 Tuvalu believes strongly that nations have the 
right to self-determination. The United Nations must 
uphold this principle. Therefore, we believe it is time 
that the United Nations properly addressed the issue of 
Taiwan’s meaningful participation in the United 
Nations specialized agencies. My Government strongly 
supports Taiwan’s aspirations to meaningfully 
participate in the United Nations and its specialized 
agencies, recognizing Taiwan’s own political and 
economic achievements and its constructive 
contribution to international development, trade, 
health, education and technology. We appeal strongly 
that Taiwan’s aspirations to participate as a full 
member of specialized agencies of the United Nations 
be given proper and urgent attention.  
 Finally, our story on the achievement of the 
MDGs is mixed. For small island developing States 
like Tuvalu, addressing our sustainable development 
challenges is not simply poverty reduction. It is the 
MDGs-plus. More than ever, we need a significant 
increase in direct financing, technology and capacity 
development, as recognized under the Mauritius 
Strategy for Implementation, to cope with our unique 
island challenges.  
 Mr. Derrick Sikua (Solomon Islands), Vice-
President, took the Chair.  
 My Government firmly believes that the next 12 
months will be an extremely critical time in the history 
of the United Nations. We must act promptly and 
decisively to address climate change, to achieve the 
Millennium Development Goals and to respond to the 
global crises on food and energy. These issues are 
closely linked. We must rise to these challenges. 
 God bless the United Nations. Tuvalu mo te Atua.